        Case 15-27263         Doc 37      Filed 02/15/19 Entered 02/15/19 13:56:43                 Desc Main
                                             Document Page 1 of 1

                                    United States Bankruptcy Court
                              Northern District of Illinois, Eastern Division
IN RE: Tangie Smith                                        )             Chapter 13
                                                           )             Case No. 15 B 27263
          Debtor(s)                                        )             Judge A. Benjamin Goldgar

                                   Notice of Motion/Certificate of Service

      Tangie Smith                                                      Debtor Attorney: Deshur Law Firm LLC
      10834 S Eberhart Ave Apt 1S                                       via Clerk's ECF noticing procedures
      Chicago, IL 60628


                                                                        >   Dirksen Federal Building
On February 26, 2019 at 10:00AM, I will appear at the location          >   219 South Dearborn
listed to the right, and present this motion, a copy which is hereby    >   Courtroom 642
served upon you.                                                        >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of    /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.          MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Saturday, February
16, 2019.
                               Motion to Dismiss Case for Material Default
Comes now Marilyn O. Marshall, Standing Trustee, pursuant to 11 U.S. C. §1307(c)(6), and respectfully states the
following:

 1.   This is a core proceeding under 28 U.S.C. §157.
 2.   Debtor filed for Chapter 13 relief on August 10, 2015.
 3.   This case was confirmed on October 13, 2015, for a total of 36 months with plan payments of $365.00.
 4.   As of the filing of this motion, 42 months have expired since this case was filed.
 5.   The plan is in material default as it cannot complete at the proposed terms.
 6.   The balance on this case is approximately $11,456.94 and at the current rate, the plan will not complete for
      another 31 months.


WHEREFORE, the Trustee prays that the Court enter an order dismissing this case, and grant any such other
relief as it may deem proper.

Office of the Chapter 13 Trustee                                        /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                      MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
